Citation Nr: 0516757	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of initial posttraumatic stress disorder (PTSD) 
ratings of 10 percent prior to September 24, 1998, and 30 
percent thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted entitlement to service 
connection for PTSD and assigned a 10 percent rating.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for a higher initial rating.

In December 1999, the RO granted a 30 percent rating; 
however, not for the entire appeal period.  Where the veteran 
has appealed the initial rating assigned after service 
connection is established, the Board must consider the 
initial rating, and the propriety of any staged rating from 
the initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

In August 2004, the Board remanded the case to the RO for 
additional development, including affording the veteran 
another opportunity for another compensation and pension 
examination.  

In a May 2004 letter, the veteran's representative requested 
that a claim for service connection for a back disorder be 
reopened.  This issue is referred to the RO for adjudication.  

In a statement dated in April 2005, the veteran's 
representative claimed entitlement to a temporary total 
rating for hospitalization based on the veteran's 
participation in a PTSD program at the Lyons, New Jersey, VA 
medical center (MC).  This issue is also referred to the RO 
for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.



REMAND

As noted above the veteran's representative has reported that 
the veteran recently graduated from a PTSD program.  The 
representative has furnished a certificate showing that 
graduation occurred in April 2005.  Records pertaining to the 
program are not part of the claims folder.  VA has an 
obligation to obtain them.  38 U.S.C.A. § 5103(b) (West 
2002).

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a fresh medical 
examination was required.  The most recent PTSD compensation 
examination was conducted in October 2004; however, in 
January 2005, the veteran's representative reported that the 
veteran's condition "is far worse now than it had been" and 
requested another examination.  Thus, because a material 
change in the disability has been alleged, the Board must 
remand this case for another examination.  Id.

The Board also notes that on the October 2004 examination, 
the veteran's psychiatric disability was assessed as 
"moderate," but that he was given a global assessment of 
function score of 50.  A score of 50 denotes serious 
disability.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  

The duty to assist includes ordering a new examination if the 
record is insufficient.  See Littke v. Derwinski, 1 Vet. App. 
90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (199); 
38 C.F.R. § 4.2 (1998).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one that takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following action:


1.  The AMC/RO should obtain the records 
pertaining to the veteran's participation 
in the PTSD program at the Lyons, New 
Jersey, VAMC.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a PTSD examination by a 
psychiatrist.  The claims file should be 
made available to the psychiatrist for 
review and the psychiatrist is asked to 
note that review in the report.  

The psychiatrist should examine the 
veteran, offer a diagnosis, and assign a 
Global Assessment of Functioning (GAF) 
score.  

3.  After the above development, the 
AMC/RO should review the claim.  If all 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The claims folder 
should then be returned to the Board, if 
otherwise in order.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


